Filed 8/12/22 P. v. Ledesma CA2/2
   NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
has not been certified for publication or ordered published for purposes of rule 8.1115.


IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                         SECOND APPELLATE DISTRICT

                                        DIVISION TWO


 THE PEOPLE,                                                            B316186

           Plaintiff and Respondent,                                    (Los Angeles County
                                                                        Super. Ct. No. BA431224)
           v.

 JONATHAN LEDESMA,

           Defendant and Appellant.


THE COURT:
       Jonathan Ledesma appeals the judgment entered following
the superior court’s determination that he had violated the terms
of his plea agreement. We appointed counsel to represent
Ledesma on appeal. After examination of the record, counsel
filed an opening brief raising no issues and asking this court to
independently review the record. Ledesma did not file a
supplemental brief on his own behalf in propria persona.
                          BACKGROUND
The charges
       Appellant and his codefendant, Glenn Ledesma, were
charged by information filed November 28, 2018, with two counts
of insurance fraud⎯submitting a false or fraudulent insurance
claim (Pen. Code,1 § 550, subd. (a)(1); counts 2 & 4). Appellant
was also charged in count 5 with one count of insurance
fraud⎯failure to disclose information affecting a person’s
entitlement to an insurance benefit and payment (§ 550, subd.
(b)(3)). The information further alleged that the offenses set
forth in counts 2 and 4 constituted a pattern of related felony
conduct that involved the taking of more than $500,000 (§ 186.11,
subd. (a)(2)) and resulted in a loss to the victim in excess of
$1,300,000 (§ 12022.6, subd. (a)(3)).
       On July 1, 2019, the information was amended to include
the section 186.11, subdivision (a)(2) allegation as to count 5.
Appellant entered a plea of no contest to count 5 and admitted
the special allegation pursuant to section 186.11, subdivision
(a)(2). Pursuant to the plea agreement, the matter was continued
for probation and sentencing to April 1, 2020.
The plea agreement
       Under the terms of the written plea agreement, appellant
agreed to “pay restitution to the victims, Unum Life and
Guardian Life Insurance, in the amount of $1,616,319.50, with
credit for any amount already paid.” Of that sum, appellant was
jointly and severally liable for $1,087,317.00 and solely liable for
$529,002.50. Appellant further agreed to “release the waiver of
premium rider from life insurance policy #5916321 as specified in


      1   Undesignated statutory references are to the Penal Code.


                                  2
the General Release and Policy Surrender Agreement provided
by Guardian Life Insurance Company,” with proof of the release
to be filed with the court by July 10,2 2019. The plea agreement
specified that if appellant did not provide proof of the release to
the court by the agreed date, and had also not paid the full
amount of restitution owed, he would be sentenced to state prison
for five years, consisting of the low term of two years on count 5
(§ 550, subd. (b)(3)), plus three years on the section 186.11,
subdivision (a)(2) allegation.
       According to the plea agreement, the probation and
sentencing hearing was scheduled to take place on April 1, 2020.
By the date of that hearing, if appellant had paid the full
restitution amount of $1,616,319.50 to the victims and had filed
proof of the release with the court, appellant would be permitted
to withdraw his admission to the section 186.11, subdivision
(a)(2) allegation and the People would dismiss any remaining
counts and strike all allegations. Appellant would be sentenced
to the high term on count 5 (a felony violation of section 550,
subdivision (b)(3)) for a five-year split sentence and placed on two
years of electronic monitoring, followed by three years of
supervised release.
       The plea agreement further provided that if, at the time of
sentencing, appellant had failed to pay the full restitution of
$1,616,319.50 to the victims, the court would impose the low term
of two years on count 5, plus three years for the section 186.11,




      2 Although not reflected in the written plea agreement
before us, the parties agreed on the record to require filing of the
release by July 17, 2019.


                                  3
subdivision (a)(2) allegation, for a total term of five years in state
prison.
The August 9, 2019 proceedings
       The parties returned to court on August 9, 2019, after
appellant and his codefendant failed to file proof of the signed
release of the waiver of premium rider by July 17, 2019, as
required under the terms of the plea agreement. At the August 9
proceeding, the People provided to the trial court a copy of the
original release defendants had been given to sign as well as a
copy of the release containing multiple material alterations,
which the defendants had signed on July 31, 2019. The People
also presented evidence that on July 1, 2019, after pleading no
contest to insurance fraud and signing the written plea
agreement, appellant requested a cash withdrawal against the
Guardian life insurance policy in the amount of $29,000.
       Although the trial court determined the defendants had
violated the plea agreement, it allowed them to execute a
“General Release and Policy Surrender” in lieu of the release
specified in the agreement in satisfaction of that obligation under
the plea agreement. The court ordered the parties back for
sentencing on April 1, 2020, per the plea agreement.
The sentencing hearing
       On March 20, 2020, the trial court suspended the April 1,
2020 sentencing hearing due to the Covid-19 pandemic, the
Governor’s declared state of emergency, and the general order of
the presiding judge. The court ordered a bench warrant issued
and held to June 16, 2020, as to both defendants. Neither
defendant appeared in court on June 16, 2020, and neither had
paid any of the restitution due under the plea agreement. The
court scheduled the next hearing for July 8, 2020, issued a no-bail



                                  4
bench warrant for appellant, and issued and held a bench
warrant for Glenn Ledesma.
       Appellant was eventually arrested on the bench warrant
and his sentencing hearing proceeded on September 14, 2021.
The People informed the court that no restitution payments had
been made. The trial court heard and denied defense counsel’s
oral motions to vacate appellant’s plea and for a change of venue,
and sentenced appellant in accordance with the plea agreement
to a total term of five years in state prison. The court further
ordered appellant to pay restitution as specified in the plea
agreement pursuant to section 1202.4, subdivision (f).
       Appellant did not obtain a certificate of probable cause, but
appealed based on the sentence or other matters which occurred
after the plea that did not affect its validity.
                           DISCUSSION
       Based on our examination of the entire record we are
satisfied that appellant’s attorney has fully complied with his
responsibilities and that no arguable issues exist. (People v.
Kelly (2006) 40 Cal.4th 106, 109–110; People v. Wende (1979) 25
Cal.3d 436, 441.)
                           DISPOSITION
       The judgment is affirmed.
       NOT TO BE PUBLISHED.




LUI, P. J.        ASHMANN-GERST, J.               CHAVEZ, J.




                                 5